    Case 3:20-cr-00058-RGJ Document 27 Filed 04/02/21 Page 1 of 3 PageID #: 127



                                                                            FILED t JS i
                                                               J•S 01sr::........
                                                                             1"--:· ,~,...u ... .
                                                                                    " 'J ,-; 1 CL ERK
C                                                              W£STERN OIS TR/C                ·
                                                                       ..     .

                                                                 21APR-2 p




                                                     I
                                                         47.
       ii . :::: ·:i   :ii ::i:: .• H:···.!.!:!H:::! :di::dl:in ddi:[!qin:    ::: .: :-:·-:
                                                                              _;:.._•-··-·
       rnnn··1·1rT· , ,::,:,: ,: Atfe~ Y>!'fOfJ
I
                                                                   )7100..J:1'(171        }11 '"S rn°7
                                                                                         I OI __g_!_I   C)   s-
                                                                 l'tl M <:S_,'rJcrt, q_ '/Y\ f06)
    ;,~0C?fi-.!_i'c-o-:)                ~:{_!_-V_!_S               1
                                                           ~ rt~ 0tn c'J.CJ.f "'<;; 3 fv3 ')
                             _!_?.' ro-;J           _,1n~:Y2fl J             ~0      7( cfl 7 J
                                  ,    c:   '?d   ·i:zm
                                              {{€ SrYIO
                                      Case 3:20-cr-00058-RGJ Document 27 Filed 04/02/21 Page 2 of 3 PageID #: 128
         Case 3:20-cr-00058-RGJ Document 27 Filed 04/02/21 Page 3 of 3 PageID #: 129




                                                                                                 .,

                                                                                       INDIAN
                                                                                            Al
.,,'Tf


                                                                                       31. MAR


                                       ..:-~
